Citation Nr: 0020163	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of frostbite of the feet.  

2.  Entitlement to service connection for the claimed 
residuals of a fragment wound to the right thigh.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1954 to June 1956.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1999.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for the 
residuals of frostbite of the feet is plausible and capable 
of substantiation.  

2.  The veteran's claim of service connection for the 
residuals of a fragment wound to the right thigh is plausible 
and capable of substantiation.  



CONCLUSIONS OF LAW

1.  The claim of service connection for the residuals of 
frostbite of the feet is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000).  

2.  The claim of service connection for the residuals of a 
fragment wound to the right thigh is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own opinion as 
to the questions of medical diagnosis and causation presented 
in this case, the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Although 
the veteran asserts that his residuals of frostbitten feet 
and a fragment wound to the right thigh due to service, these 
assertions alone cannot make the claims well-grounded if 
there is no medical evidence to establish a nexus between any 
current disability and any disease or injury in service.  See 
Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 
Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  

In this case, the majority of the veteran's service medical 
records are unavailable for review.  A search at the National 
Personnel Records Center was negative for any such records 
and it is presumed that they were destroyed during a fire in 
1973.  However, a copy of his separation examination dated 
June 1956 is of record.  The examination report shows that 
the veteran had no serious injuries or complaints of a 
medical nature at the time of his discharge from active duty 
in 1956.  The report indicated that the veteran was 
hospitalized for two weeks in July 1954 for pneumonia.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to advise the veteran to obtain other 
forms evidence in support of his claim.  In addition, there 
is a heightened duty  to consider the benefit of the doubt 
rule in such cases.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The heightened duty to advise the 
veteran in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet.App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In this case, the veteran has submitted lay statements from 
his parents and his ex-wife who have indicated that he 
received a fragment wound to the right thigh and frostbitten 
feet during active service and that he was treated for 
residuals therefrom after service by physicians who are now 
deceased.

The post-service evidence of record includes treatment 
records from 1992 to 1999 from the Beckley, Salem and Durham 
VA Medical Centers.  These records show that the veteran 
suffered from, among may ailments, arthritis of several 
joints including his back, neck, shoulder and knee.  The 
veteran was also treated for complaints of a heart condition, 
hypertension, an enlarged prostate, a bladder condition, 
kidney pain, scrotal pain, gastrointestinal distress, a 
hiatal hernia.

After complaints of stiffness and pain behind the right knee, 
the veteran underwent x-ray studies of the right knee in 
December 1998.  The veteran denied any present injury, but 
reported a history of an old injury with a metal piece above 
the knee.  X-ray studies indicated a very little spur at the 
patella which may have suggested very little degenerative 
changes.  There was a question of very little narrowing of 
the medial compartment of the tibiofemoral joint space.  
There was a metallic foreign body of ovoid configuration, 
measuring about 6 x 3mm in size, in the soft tissues 
posteromedial to the distal femur.  There was a calcific or 
ossific density of about 1cm posterior to the distal femur.  
The exact cause of that was uncertain.  Whether that could 
have been an arteriovascular calcification or an ossification 
arising from the distal tibia was uncertain.  Whether it was 
a focal myositis ossificans was also unclear.  The soft 
tissues of the right knee appeared otherwise unremarkable.  
Very little arteriovascular calcification was seen.  
Impression was that of minimal degenerative joint disease; 
metallic foreign body of about 6 x 3mm in size in the soft 
tissues posteromedial to the distal femur; a calcific density 
or ossification of about 1cm posterior to the distal femur.  
The exact cause of that was uncertain.  

The veteran was seen at a VA orthopedic clinic in January 
1999 for complaints of a painful right knee.  The examiner 
indicated that the right knee was painful to the lateral 
posterior hamstring, worse with activity.  There was no 
evidence of Baker cyst.  There was no fullness to the area.  
The examiner reported that the veteran had an old foreign 
body injury to the medial aspect of the knee.  There was a 
small metallic device in place 15 cm proximal to the 
posterior knee joint, medial aspect, that was nonrelated to 
the immediate area, slightly tender to palpation.  It is 1.5 
cm long, 3mm wide, and was fixed in position.  The veteran 
reported that it was from an injury in 1955.  Diagnosis was 
that of tendonitis of the right knee.

In July 1999, a private physician submitted a letter to the 
RO indicating that the veteran had been treated for 
arthritis, to include pain in his right knee joint, since 
August 1994.  The physician noted that the veteran had a 
fragment in his right thigh based on a review of the 
veteran's chart from the VA hospital.  The physician 
concluded that that the fragment in the veteran's right thigh 
could possibly be the reason for the pain in the right knee 
joint.  

In August 1999, a physician's assistant from a private clinic 
in West Virginia submitted a letter to the RO indicating that 
the veteran had been seen in the clinic with complaints of 
knee pain.  The physician's assistant further noted that x-
rays were obtained which revealed severe degenerative 
changes.  It was reported that the veteran had a history of 
injury in approximately 1955 while in the military which 
consisted of a piece of metal entering the knee around the 
front, causing severe knee damage.  It was also reported that 
the veteran suffered severe cold weather injuries to his 
lower extremities at about the same time.  The physician's 
assistant concluded that the veteran's severe degenerative 
disease might be secondary or at least exacerbated by the 
reported injuries.

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1999 that he had been diagnosed with 
frostbite of the feet while he was stationed in Germany 
during military service.  The veteran indicated that he was 
treated for the frostbite at a field hospital in Hornsville, 
Germany.  

The veteran testified that he did not have a separation 
physical prior to release from active duty.  The veteran 
testified that he sought treatment for residuals of 
frostbitten feet within a year after service from private 
physicians who are currently deceased.  The veteran testified 
that records from the deceased physicians are no longer 
available.  The veteran contended that his arthritis was 
exacerbated by the frostbite and the fragment wound in his 
right thigh.  

The veteran testified that he received a fragment wound to 
the right thigh while stationed in Germany in 1955.  The 
veteran indicated that he sought treatment at that time and 
that the doctors explained that it would be better to not 
remove the metal as it was embedded pretty deeply into the 
leg.  

In summary, the veteran contends that he incurred frostbitten 
feet in service and that he received a fragment wound to his 
right thigh during service.  The veteran secured lay 
statements to support these assertions.  The medical evidence 
of record also contains statements from private physicians 
indicating that the veteran's current diagnosis of arthritis 
could possibly be secondary to frostbite and residuals of a 
fragment wound in service.  As such, the Board finds that the 
evidence provides a basis to find the veteran's claims of 
service connection are plausible and well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  

Given that the veteran has presented well-grounded claims, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  



ORDER

As a well-grounded claim of service connection for the 
residuals of frostbite of the feet has been presented, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

As a well-grounded claim of service connection for the 
residuals of a fragment wound to the right thigh has been 
presented, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claims well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  As noted, the veteran's separation physical 
examination report is negative for any complaints, findings 
or diagnosis of frostbitten feet or a fragment wound of the 
right thigh.  The VA records from the 1990's show that the 
veteran currently suffers from arthritis of several joints 
including the knee joint.  However, there is no indication 
that the veteran's arthritis was caused from either frostbite 
of the feet or from a fragment wound.  Specifically, during 
the examination of the right knee in January 1999, the 
examiner indicated that the fragment in the right thigh was 
unrelated to the knee pain.  In addition, there is no mention 
of a history of frostbite during service in any of the VA 
medical records.

As such, the Board finds that any additional outpatient 
treatment records regarding the issues not already of record 
should be obtained and associated with the claims file to 
determine if the veteran suffers from a disability manifested 
by residuals of frostbitten feet and/or from residuals of a 
fragment wound to the right thigh.  

In addition, the Board finds that the veteran should be 
examined to determine the current nature and likely etiology 
of the claimed residuals of frostbitten feet and claimed 
residuals of the fragment wound to the right thigh.  The 
examiner should specifically opine as to the likelihood that 
the veteran suffers from current disability due to the 
reported injuries which were incurred in or aggravated by 
service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available recent VA 
medical records concerning treatment for 
the residuals of frostbite of the feet 
and the residuals of a fragment wound to 
the right thigh, not already associated 
with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
arthritis, claimed as due to residuals of 
frostbitten feet and/or residuals of a 
fragment wound to the right thigh.  All 
indicated x-rays and laboratory tests 
should be completed.  The examiner should 
elicit from the veteran and record a 
detailed clinical history referable to 
the claimed conditions.  The report of 
examination should include a specific 
diagnosis as to whether the veteran does 
have a disability manifested by residuals 
of frostbite of the feet and/or residuals 
of a fragment wound to the right thigh.  
Based on his/her review of the case, the 
examiner should opine as to whether it is 
as least as likely as not that the any 
current disability manifested by 
arthritis is due to frostbitten feet 
and/or a fragment wound to the right 
thigh, or other disease or injury which 
was incurred in or aggravated by service.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  

3.  After completion of the requested 
development, the RO should reconsider the 
veteran's claims on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



